OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the merchandise on the invoices accompanying the entries covered by the appeals listed in the Schedule A below, which Schedule A is made a part of this stipulation, consist of articles from Czechoslovakia which were appraised on the basis of export value, Section 402(d) Tariff Act of 1930 as amended, including a 15% commission paid by the American importers to the foreign commissionaires for services rendered in connection with the purchase of the merchandise in the foreign market, which commissions did not inure to the benefit of the sellers, and that the issues are the same in all material respects as those that were involved in the case of Paramount Import Co. Inc. et al. v. United States, Reap. Dec. 9697, wherein it was held that said 15% commission should not be included as a part of the dutiable values.
It is further agreed that the values found by the appraiser with the 15% commission deducted are not higher than the foreign values as defined in Section 402 (e) of the same Act.
It is further stipulated and agreed that the record in the case of Paramount Import Co., Inc. et al. v. United States, Reap. Dec. 9697, be incorporated in the record in this ease, and that the appeals be submitted on this stipulation.
On the agreed facts and following my cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised values, less the item identified on the invoices covered by the entries involved herein as 15 per centum buying commission.
Judgment will be rendered accordingly.